Case 19-59440-pwb              Doc 32       Filed 06/26/19 Entered 06/26/19 11:51:34                     Desc Main
                                            Document     Page 1 of 4




      IT IS ORDERED as set forth below:



      Date: June 26, 2019
                                                                    _________________________________

                                                                               Paul W. Bonapfel
                                                                         U.S. Bankruptcy Court Judge
    _______________________________________________________________

                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                               )         CHAPTER 11
IN RE:                                                         )
                                                               )         CASE NO. 19-59440-pwb
P-D VALMIERA GLASS USA CORP,
                                                               )
                             Debtor.                           )
                                                               )


          ORDER GRANTING MOTION TO EXTEND TIME TO FILE SCHEDULES
                   AND STATEMENT OF FINANCIAL AFFAIRS

           Upon consideration of the motion (Doc. No. 28) (the “Motion”)1 of P-D Valmiera Glass

USA Corp., debtor and debtor-in-possession (the “Debtor”) in the above-styled Chapter 11 case

(the “Case”) for an order extending the time to file schedules and statement of financial affairs

(the “Schedules”); and jurisdiction existing for the Court to consider the Motion; and the Court

having found that good and sufficient cause exists for granting the Motion; and upon consideration




1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case 19-59440-pwb         Doc 32     Filed 06/26/19 Entered 06/26/19 11:51:34               Desc Main
                                     Document     Page 2 of 4


of the files and record in this Case; and it appearing that relief sought in the Motion will be in the

best interest of the Debtor’s estate, creditors, and other parties-in-interest; and it further appearing

that notice of the Motion was adequate and proper under the circumstances of this Case and that

no further notice of the Motion need be given; it is hereby ORDERED as follows:

       1.      The Motion is GRANTED.

       1.      The time within which the Debtor is required to file its Schedules is extended

through and including July 19, 2019.

       2.      Entry of this Order is without prejudice to the right of the Debtor to seek a further

extension of time to file its Schedules or any party’s right to object to such further extension.

       3.      Counsel to the Debtor shall serve a copy of this Order on the parties identified on

the Limited Service List as provided in the Procedures for Complex Chapter 11 Cases pursuant to

General Order 26-2019, and the Debtor shall file a certificate of service regarding same with the

Clerk of the Court. No further notice is necessary.

                                     [END OF DOCUMENT]

Prepared and presented by:
SCROGGINS & WILLIAMSON, P.C.

 /s/ Ashley R. Ray
J. ROBERT WILLIAMSON
Georgia Bar No. 765214
ASHLEY REYNOLDS RAY
Georgia Bar No. 601559
4401 Northside Parkway
Suite 450
Atlanta, Georgia 30327
T:     (404) 893-3880
F:     (404) 893-3886
E:     rwilliamson@swlawfirm.com
       aray@swlawfirm.com

Proposed Counsel for the Debtor
Case 19-59440-pwb        Doc 32   Filed 06/26/19 Entered 06/26/19 11:51:34   Desc Main
                                  Document     Page 3 of 4


No Objection to Entry:

OFFICE OF THE UNITED STATES TRUSTEE


 /s/ Martin P. Ochs (by ARR w/express permission)
Martin P. Ochs
Trial Attorney
United States Department of Justice
Office of the United States Trustee
75 Ted Turner Drive - Suite 362
Atlanta, GA 30303
Tel: (404) 331-4437 - ext. 139
Case 19-59440-pwb   Doc 32   Filed 06/26/19 Entered 06/26/19 11:51:34   Desc Main
                             Document     Page 4 of 4


                                 Distribution List

                                Ashley R. Ray
                         SCROGGINS & WILLIAMSON, P.C.
                            4401 Northside Parkway
                                   Suite 450
                              Atlanta, GA 30327

                                  Martin P. Ochs
                      OFFICE OF THE UNITED STATES TRUSTEE
                           362 Richard Russell Building
                             75 Ted Turner Drive, SW
                                Atlanta, GA 30303
